Case 1:18-cV-08250-.]SR Document 26 Filed 10/26/18 Page 1 of 8

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

WINKLEVOSS CAPITAL FUND, LLC, Case No.
Plaintiff, AFFIDAVIT OF CAMERON
WINKLEVOSS IN SUPPORT OF
V- EX PARTE APPLICATION FOR

PREJUDGMENT ATTACHMENT
CHARLES SHREM,

_ 1 s Cv 82 5 0

I, Cameron Winklevoss, hereby declare as follows:

 

 

l. I am a principal of Winklevoss Capital Funcl (“WCF”), a family investment fund
that I founded in 2012 together with my twin brother Tyler Winklevoss. WCF is invested in a
diverse portfolio, with an emphasis on technology startups and virtual currency.l Except as to
matters stated on information and belief, I have personal knowledge of the information
referenced herein and could competently testify as to its truth if called to do so. As to matters
stated on information and belief, I am informed and believe them to be true.

2. Beginning around mid-2012, my brother and I began to research the virtual
currency space, namely Bitcoin. 2 We were intrigued by the potential of a decentralized, peer-to-
peer currency as well as the innovative promise of blockchain technology At the time, the

industry was in its infancy. Many of the businesses in the Bitcoin ecosystem were

 

‘ ertual.cucrency_is used throughout this__document to_ refer to_ the entire__ecosystem of vir_tua
commodities and other asset types that are digital representations of value that function as a medium of
exchange, a unit of account, and/or a store of value.

3 By common convention, Bitcoin with a capital “B” typically refers to the Bitcoin Network as a who|e,
whereas bitcoin with a lowercase “b” refers to the virtual commodity of the Bitcoin Network. This
naming convention is used throughout this document.

_1_

Case 1:18-cV-08250-.]SR Document 26 Filed 10/26/18 Page 2 of 8

undercapitalized and staffed by novices, with little background in business or finance. Ty|er and
l saw enormous investment potential if we could help nurture Bitcoin into adulthood.

3. Two of WCF’s first investments in the virtual currency space involved Char|es
Shrem, who my brother and l first met in 2012. Shrem was one of Bitcoin’s earliest adopters and,
from what he explained to us, saw himself as a kind of Bitcoin evangelist. l-{e was a founding
member of the Bitcoin Foundation and was well connected with many of the earliest Bitcoin
pioneers. Shrem was also the founder and CEO of Bitlnstant, hLC (“Bitlnstant”), a New York
company that was one of the first to provide services to facilitate the purchase of bitcoin by
consumers until it ceased operations in or before .luly 2013. He was subsequently arrested and
plead guilty to felony money laundering charges for facilitating financial transactions with
known drug dealers. USA v. Fa."ella, er al., S.D.N.Y. Case No. l4-CR-243, Dkt. No. 61 (Rakoff,
J.).

4. WCF invested in Bitlnstant in 2012, but later decided that Shrem and Bitlnstant
were bad for the Bitcoin ecosystem. In January 2014, just a few days before Shrem was arrested
by federal agents, WCF declined to permit a further investment in Bitlnstant, a Iifeline that the
company needed to stay afloat. My brother and 1 believed this was proper, even though it meant
there was no chance that WCF would recoup its original investment in Bitinstant. The company
was poorly run, and there was little apparent separation between Shrem’s personal affairs and
Bitinstant.

5. In late 2012, well before we learned of Shrem’s shortcomings, Ty|er and l
decided that WCF should acquire bitcoin as an investment. Because the Bitcoin ecosystem was
not mature at the time, it was difficult to acquire bitcoin, especially in the large quantities we

sought. Only a few exchanges existed where investors could reliably buy and sell bitcoin. Most

-2-

Case 1:18-cV-O8250-.]SR Document 26 Filed 10/26/18 Page 3 of 8

of the volume was driven by small consumer purchases of just a few hundred dollars. A large
acquisition like we sought was sure to drive up the price. Moreover, we wanted to keep WCF’s
investment activity confidential because we did not want to alert the market that WCF was
making a large purchase, thereby managing and minimizing market impact.

6. As Shrem was courting our investment in Bitlnstant, he offered to help WCF
acquire bitcoin, making clear that he would do so at the best possible price and take no
commission or other compensation We understood that Shrem had many connections in the
Bitcoin ecosystem, and as a consequence we believed that if we entrusted him to secure bitcoin
on our behalf`, we could avoid impacting the market _ by keeping WCF’s investment activity
confidential _ namely, that WCF was accumulating a large amount of bitcoin. We understood
Shrem would benefit by helping us because our involvement with Bitlnstant would raise the
profile of his company and the profile of Bitcoin at large.

7. Our arrangement is memorialized in several emails that l exchanged with Shrem
between September 2012 and April 2013.

8. F or example, on September l l, 2012 _ shortly before WCF wired its first money
to Shrem (care of Bitlnstant) to purchase bitcoin _ Shrem explicitly promised me that he would
secure bitcoin at “the best price.” The following day, Shrem again reiterated that he would “buy
the most we can get” when l told him we intended to send $50,000 for an initial purchase. A few
months later, when l emailed Shrem at the end of December 2012, he again promised that he
would buy bitcoin for WCF at the lowest price. True and correct copies of these emails are
attached hereto as Exhibits A and B, respectively.

9. Relying on Shrem’s expertise, his connections, and his promise to secure bitcoin

for us the best price, WCF sent Shrem a total of $750,000 between September 2012 and February

-3-

Case 1:18-cV-O8250-.]SR Document 26 Filed 10/26/18 Page 4 of 8

2013. Shrem was given total discretion over where to secure the bitcoin and at what price to buy.
We placed total faith and confidence in Shrem to act in our best interest and to do as he
promised.

10. WCF sent money to Bitlnstant in the following installments: (a) $50,000 on
September 12, 2012; (b) $50,000 on September 24, 2012 (in two blocks of $25,000); (c) $50,000
on September 28, 2012; (d) $50,000 on October 3, 2012; (e) $50,000 on October 10, 2012; (f)
$lO0,000 on December 28, 2012; (g) $200,000 on January 29, 2013; and (h) $200,000 on
February 6, 2013.

ll. ln exchange for $750,000, WCF received only 39,876.34 bitcoin. Unfortunately,
this was short of the amount of bitcoin WCF should have received. To this day, Shrem has never
provided any explanation for a shortfall of` approximately 5,000 bitcoin that he should have sent
WCF between September and October 2012.

12. Bef`ore the first $50,000 was sent to Shrem in September 2012, Shrem promised
to send WCF an “overall report once the [bitcoin] are bought, so you can see the average price.”
That same month, Shrem gave more specific representations about an accounting _ he told me
on September 21, 2012 via email that “1 setup a Google Doc of every time you wire me, how
many BTC I buy, and at what price, so we can keep track of the metrics.” A true and correct
copy of these emails is attached hereto as Exhibits A and C.

13. Shrem did not share a spreadsheet until January 31, 2013 _ more than four
months alter he initially promised to set one up. When l reviewed the spreadsheet, I saw that a
total of only 8,500 bitcoin _ a fraction of what Shrem was supposed to have purchased for WCF
- was listed. A true and correct copy of an email from me to Shrem noting the shortfall, as well

as Shrem’s response, is attached hereto as Exhibit D.

.4-

Case 1:18-cV-O8250-.]SR Document 26 Filed 10/26/18 Page 5 of 8

14. l confronted Shrem about this lack of a proper accounting Shrem responded that
the spreadsheet only reflected transactions sent to one of four Bitcoin addresses controlled by
WCF, and that he would prepare additional spreadsheets for the other three addresses. He
admitted, “The accounting for the other 3 is not as good as this one, so over the weekend l will
compile it all into a single sheet.”

15. I clarified the same day that we expected, as a proper accounting, (a) the amount
of bitcoin purchased, (b) the date they were purchased, (c) the cost basis of each purchase, and
(d) the Bitcoin address where they were sent. We asked for all of this information on one
spreadsheet.

16. ln multiple emails and phone calls over the following weeks, Ty|er and l
repeatedly asked Shrem to produce a proper accounting. 1 wrote to Shrem on February 19:

I have been asking for [an accounting] for weeks (if not months). 1 have been patient and

at this point it’s getting a bit absurd. . . l will have no choice but to take measures to get

this done if you don’t start giving me a firm answer as to when you will complete this
work. l need the cost basis for every coin you have purchased for me, and by my current
back of the envelope calculations l am short 10005 of coins that should have been bought
and sent to me over the past 5-6 months. l don’t take this lightly.

A true and correct copy of this email is attached hereto as Exhibit E.

17. At first, Shrem responded that he had been “updating” the spreadsheet, and he had
added a tab called “Older Buys”. On February 20, 2013, Shrem sent me an email entitled

“Spreadsheet” in which he wrote,

Hey,

See the sheet, I’ve updated and merged. There is still some earlier data missing, but I’m
filling it in as l find it.

Thanks,-
Charlie

A true and correct copy of that email is attached hereto as Exhibit F.

-5-

Case 1:18-cV-O8250-.]SR Document 26 Filed 10/26/18 Page 6 of 8

18. Two days later _ and months alier l had asked for a proper accounting _ Shrem
sent me an email asking for the amount that WCF had wired him in September and October
2012. Shrem claimed he was missing this information because Bitinstant’s Citibank account had
been shut down and he couldn’t access the banking records. l promptly had our accountant send
Shrem these figures within about an hour. Shrem later asked for similar figures between October
2012 and February 2013, which l am informed and believe our accountant also sent. A true and
correct copy of this email is attached as Exhibit G.

l9. On February 25, 2013 _ fed up with Shrem’s lack of transparency and
inadequate accounting _ Ty|er and I engaged Richard Paukner & Associates, LLC, an
accounting firm, to audit the data provided by Shrem and to meet with Shrem at his offices. l am
informed and believe that Matt Gruchevsky, an associate at Paukner, met with Shrem at the
Bitlnstant offices two days later, on February 27, 2013, in an effort to get a full and accurate
accounting.

20. After the meeting, Shrem provided WCF with a spreadsheet with numerous
transactions, which is the most complete accounting he has been able to provide. The spreadsheet
is attached hereto as Exhibit l-l.

21. The spreadsheet is woefully inadequate. lt lacks basic details that any proper
accounting should include. For the eleven reported bitcoin purchases Shrem made on WCF’s
behalf during the period from September 12 to October 10, 2012, Shrem did not include (a) a
starting balance in our account, (b) the price paid per bitcoin (except for two transactions on 9127
and 101r lO), (c) the ending balance in our account, or (d) the amount in U.S. dollars spent on

bitcoin.

Case 1:18-cV-O8250-.]SR Document 26 Filed 10/26/18 Page 7 of 8

22. Shrem only provided the number of bitcoin purchased for the initial eleven
transactions between September 12 and October 10, 2012, omitting the price paid per bitcoin and
our account balance.

23. The spreadsheet also makes basic arithmetic errors. For instance, Shrem’s
“accounting” notes that we had a balance of $43,753.55 on October 10. Between October 10 and
December 28, 2012, Shrem reported no transactions on our behalf`. On December 28, 2012, WCF
wired Bitlnstant an additional $100,000 to purchase bitcoin. Thus, the balance on December 28,
2012 should have read $143,753.55, but Shrem noted only a balance of $100,000 on December
28, 2012 (mislabeled 2013 on his spreadsheet).

24. Comparing the number of bitcoin he purchased with the price of bitcoin on the
day he sent us those amounts, my rough calculations indicated that he owed us thousands of
bitcoin.

25. A subsequent audit by our accountant, Matthew Gruchevsky of, confirmed my
suspicions By comparing the number of bitcoin sent to us with the weighted average price of
bitcoin on the days the bitcoin was sent, Gruchevsky concluded that Shrem count not account for
approximately $61,000 that we sent to him, which would have purchased approximately 5,000
bitcoin at the time.

26. Confirming our understanding that Shrem was not entitled to a commission on
these bitcoin transactions, Shrem’s spreadsheet does not include any adjustments for a
commission or broker’s fee paid to Shrem.

27. Shrem has never explained the missing bitcoin as a commission to which he was

entitled, or an expenditure on brokers’ fees.

Case 1:18-cV-O8250-.]SR Document 26 Filed 10/26/18 Page 8 of 8

28. ln an effort to recover our missing bitcoin, WCF engaged the services of Elliptic,
Inc. (“Elliptic”), a bitcoin forensic investigation firm located in London, England in .luly 2017.

29. A report produced by Elliptic, based on information provided by WCF, publicly
available information, and Elliptic’s proprietary information, indicated that Shrem received
5,000 bitcoin in December 2012 _just weeks after Shrem could not account for 5,000 bitcoin
that rightfully belonged to us.

30. WCF does not believe that Shrem has any counterclaim to assert.

31. All of my contact with Shrem during the time period when he purchased bitcoin
on behalf of WCF, as well as our initial conversations about Bitcoin, and investing in Bitlnstant
were in New York. Bitlnstant, where WCF wired money for Shrem to acquire bitcoin on our
behalf, was based in New York. My brother Ty|er and l live in New York, as did Charlie Shrem
until he went to federal prison. All of the relevant underlying events alleged herein took place in
either Manhattan or Brooklyn.

l declare under penalty of perjury under the laws of the United States and the State of
New York that the foregoing is true and correct to the best of my knowledge.

Executed on September 10, 2018 in New York, New York.

Ca€#ron Wln;levoss

